Citation Nr: 1328472	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for disabilities of 
the neck, shoulders, and back, claimed as due to undiagnosed 
illness.

2.  Entitlement to service connection for muscle soreness 
and weakness, claimed as due to undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to June 
2000.

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  

The Veteran has raised the issues of entitlement to service 
connection for psychiatric disability, decompression 
sickness, and sleep apnea, and whether new and material 
evidence has been presented to reopen claims seeking 
entitlement to service connection for bilateral wrist 
disability and nocturia (claimed as painful urination).  
These claims are currently being developed by the RO.  They 
are not currently in appellate status.


REMAND

On the Veteran's substantive appeal Form 9, dated May 2010, 
he indicated he did not want a Board hearing.  In July 2013, 
however, prior to the claims being certified to the Board, 
the Veteran's representative indicated, "the [V]eteran 
reserves the right to present evidence at the BVA hearing."  
The claim was then certified to the Board.  The Veteran was 
never scheduled for a hearing.  The Board concludes the July 
2013 statement was a proper request to present evidence at a 
Board hearing.  The RO is to clarify the type of hearing 
desired by the Veteran (travel or videoconference), and 
ensure the hearing is scheduled.

Accordingly, the case is REMANDED to the RO for the 
following action:

Clarify whether the Veteran requests a 
travel Board hearing or a videoconference; 
then, schedule the Veteran for his desired 
type of hearing before the Board in 
accordance with the docket number of his 
appeal.

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

